DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This office action is in response to the applicant’s filling of an Amendments/Remarks on 2/25/2022.  Applicant amended claim 1, canceled claims 5-7, and added claims 8-13.  Claims 1-4 and 8-13 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharath Bhimanaik (US Pat No 8,627,438) in view of Sanjoy Maity (US Pub No 2013/0139233).

With respect to claim 1, Bhimanaik teaches a method of registering a mobile device, comprising: 
receiving, at a server, [from an authorized device], a request for a registration code to register a mobile device (e.g., a code generator may generate the code in response to receiving a request to access an online resource provided by the online resource provider @ Col. 4, lines 54-67); 
transmitting, from the server, [to the authorized device], the registration code, wherein the authorized device is a different device than the mobile device and the authorized device was previously registered (e.g., transmitting the unique QR code from the online resource provider for presentation via the secondary device, for example, in response to detecting the attempt by the secondary device to access the online resource @ Col. 5, lines 7-10); 
receiving, by the server, [from the mobile device], the registration code and a mobile device identifier (e.g., the primary device may scan the presented registration code and transmit authentication data indicative of the code to the authentication server using the network ID, IP address, or other information identifying the authentication server @ Col. 5, lines 21-25 and the primary device having unique encryption key to communicate with the server received upon registration @ Col. 5, lines 36-38); and 
authorizing [the mobile device] by the server (e.g., in response to identifying the primary device as a trusted device associated with the customer account, the authentication server may authenticate the secondary device @ Col. 6, lines 3-6).
Bhimanaik disclose the claimed subject matter as discussed above with regards to an unauthorized device as requesting for a registration code and the registration code is transmitted to this same unauthorized device in order for an authorized device to authenticate the unauthorized device.  Bhimanaik does not explicitly disclose the receiving of a request is from an authorized device, the transmitting is from the authorized device, receiving the registration code is from the mobile device, and the authorizing the same mobile device.  However, Maity teaches the receiving of a request is from an authorized device, the transmitting is from the authorized device  (e.g., at 521a, the device identifier associated with the personal computing device is retrieved with corresponding cryptographic key, teaching a request for a registration code from an authorized device, at step 521d, the management computer displays a visual representation of the encrypted code to the authorized user, which may be a QR code or a barcode. @ ¶ 0069 ), receiving the registration code is from the mobile device, and the authorizing the same mobile device (e.g., the user enters the PIN, derived from the registration code, at the management computer and granting access when the PIN matches ¶ 0070).  Therefore, based on Bhimanaik in view of Maity, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Maity to the system of Bhimanaik in order to mange user access to sensitive systems which requires an additional layer of authentication (¶ 0016).

	With respect to claim 2, the references above further teaches wherein the registration code is an optical, machine- readable code (e.g., QR code @ Bhimanaik  Figs. 2-4).

	With respect to claim 3, the references above further teaches wherein the registration code is a QR code (e.g., QR code @ Bhimanaik  Figs. 2-4).

	With respect to claim 4, the references above further teaches wherein the registration code is an alphanumeric code (e.g., the QR code represent a unique or randomly generated security token (such as a pseudo-random number sequence) @ Bhimanaik Col. 7, lines 56-58).

	With respect to claim 8, the references above further teaches wherein the registration code is a QR code and an alphanumeric code (e.g., QR Code comprising pseudo-random number sequence @ Bhimanaik  Col. 7, lines 56-58).

With respect to claim 10, the references above further teaches wherein the registration code is transmitted or otherwise presented to the mobile device by a user (e.g., @ Maity Fig. 2).

	With respect to claim 11, the references above further teaches wherein the registration code comprises an embedded link to a registration process with the server (e.g., second registration process @ Maity ¶ 0094 & 0098).

	With respect to claim 12, the references above further teaches wherein registration of the mobile device is required at a periodic interval (e.g., time limit or extend the duration of time of authenticated access @ Bhimanaik Col. 10, lines 44-47).

With respect to claim 13, the references above further teaches comprising: upon a failure of authorizing the mobile device, providing an alternate process of registration comprising one of a Portable Security Transaction Protocol (PSTP) or a variable code (e.g., providing a PIN @ Maity ¶ 0070).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493